EXHIBIT 10.1

 

NON-COMPETITION AGREEMENT

 

THIS AGREEMENT is executed on the 10th day of August, 2004, (“Effective Date”),
by and between GREENE COUNTY BANCSHARES, INC. (“Company”) and Kenneth R. Vaught
(“Employee”), but shall not become effective until the purchase by Company of
the insurance products needed to fund the deferred compensation benefits for
Employee described in Schedule A, which purchase shall be made within sixty (60)
days of the date hereof.

 

INTRODUCTION

 

Whereas, the Board of Directors of Company (the “Board”) has determined that it
is in the best interests of Company to retain Employee’s services and to
reinforce and encourage the continued attention and dedication of Employee to
his assigned duties; and

 

Whereas, the Board has previously entered into an employment agreement with
Employee dated November 19, 2003, but effective January 4, 2004, governing
Employee’s compensation and salary (the “Employment Agreement”); and

 

Whereas, Employee is willing to provide Company with a covenant that he will not
engage in competition with Company in exchange for Company’s willing to provide
him with certain deferred compensation benefits pursuant to the attached
Schedule A.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Company and Employee hereby agree as follows:

 

1.                                       Definitions: The following definitions
shall apply to this Agreement:

 

(a)                                  Termination for Cause.  Termination for
Cause shall be defined to be termination of Employee’s employment with Company
for commission of a felony or of a misdemeanor involving moral turpitude.

 

(b)                                 Change in Control.  The term Change in
Control shall have the following meaning:

 

(i)                                     Any person or entity or group of
affiliated persons or entities (other than Company) becomes a beneficial owner,
directly or indirectly, of 20% or more of Company’s voting securities or all or
substantially all of the assets of Company;

 

(ii)                                  Company enters into a definitive agreement
which contemplates the merger, consolidation or combination of Company with an
unaffiliated entity in which either or both of the following is to occur:  (i)
the Board of Directors of Company, as applicable, immediately prior to such
merger, consolidation or combination will constitute less than a majority of the
board of directors of the surviving, new or combined entity; or (ii) less than
75% of the outstanding voting securities of the surviving, new or combined
entity will be beneficially owned by the stock holders of Company immediately
prior to such merger, consolidation or combination; provided, however, that if
any definitive agreement to merge, consolidate or combine is terminated without
consummation of the transaction, then no Change in Control shall be deemed to
have occurred pursuant to this paragraph;

 

(iii)                               Company enters into a definitive agreement
which contemplates the transfer of all or substantially all of Company’s assets,
other than to a wholly-owned Subsidiary of Company; provided, however, that if
any definitive agreement to transfer assets is terminated without consummation
of the transfer, then no Change in Control shall be deemed to have occurred

 

1

--------------------------------------------------------------------------------


 

pursuant to this paragraph; or

 

(iv)                              A majority of the members of the Board of
Directors of Company shall be persons who: (i) were not members of such Board on
the date this plan is approved by the stock holders of Company (“current
members”); and (ii) were not nominated by a vote of such Board which included
the affirmative vote of a majority of the current members on such Board at the
time of their nomination (“future designees”) and (iii) were not nominated by a
vote of such Board which included the affirmative vote of a majority of the
current members and future designees, taken as a group, on such Board at the
time of their nomination.

 

2.                                       Non-Competition: For and in
consideration of the deferred compensation benefits granted by Company to
Employee under the terms of this Agreement, if (1) Company terminates Employee’s
employment other than for cause and Employee does not renounce his right to the
deferred compensation benefits provided for herein within thirty (30) days of
his termination, or (2) Employee resigns voluntarily, then Employee agrees that
he will not, during the term of Employee’s employment with Company and during
the period from the termination of Employee’s employment by resignation or
otherwise until his forty-sixth (46th) birthday, directly or indirectly engage
in the business of banking, or any other business in which Company directly or
indirectly engages during the term of Employee’s employment with Company, in any
county of any state in which Company has an office or branch at the time of
termination.  For purposes of this section, Employee shall be deemed to engage
in a business if he directly or indirectly, engages or invests in, owns,
manages, operates, controls or participates in the ownership, management,
operation or control of, is employed by, associated or in any manner connect
with, or renders services or advice to, any business engaged in banking or
financial services; provided, however, that Employee may invest in the
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if two conditions are met:  (A)  such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Securities Exchange Act of 1934; and (B)
Employee does not beneficially own as defined in Rule 1 3d-3 promulgated under
the Securities Exchange Act of 1934 in excess of 1% of the outstanding capital
stock of such enterprise. The provisions of this section shall remain binding
after termination of Employee’s employment regardless of the reason for
Employee’s termination.

 

3.                                       Confidential Information.  Employee
recognizes and acknowledges that he will have access to certain information of
Company and that such information is confidential and constitutes valuable,
special and unique property of Company.  Employee shall not at any time, either
during or subsequent to the term of this Agreement, disclose to others, use,
copy or permit to be copied, except as directed by law or in pursuance of
Employee’s duties for or on behalf of Company, its successors, assigns or
nominees, any Confidential Information of Company (regardless of whether
developed by Employee), without the prior written consent of Company.

 

The term “Confidential Information” with respect to any person means any Company
secret or confidential information or know-how and shall include, but shall not
be limited to, the plans; customers; customer specific information; customer
specific loan pricing, loan needs, and maturity dates; costs, prices, rates,
uses, and applications of products and services; customer specific deposit
information; results of investigations; studies owned or used by such person;
and all products, processes, compositions, computer programs, and servicing,
marketing or operational methods and techniques at any time used, developed,
investigated, made or sold by such person, before or during the term of this
Agreement, that are not readily available to the banking industry or that are
maintained as confidential by such person.  Employee shall maintain in
confidence any Confidential Information of third parties received as a result of
Employee’s employment with Company in accordance with Company’s obligations to
such third parties and the policies established by Company.

 

2

--------------------------------------------------------------------------------


 

4.                                       Delivery of Documents upon
Termination.  Employee shall deliver to Company or its designee at the
termination of Employee’s employment all correspondence, memoranda, notes,
records, drawings, sketches, plans, customer lists, product compositions, and
other documents and all copies thereof, made, composed or received by Employee,
solely or jointly with others, that are in Employee’s possession, custody, or
control at termination and that are related in any manner to the past, present,
or anticipated business of Company.  The foregoing notwithstanding, Employee may
retain the original of any document which is primarily of a personal nature or
relates to his personal business or employment, provided that a copy of the same
is given to Company and Company is advised that Employee is retaining the
original.  Further, Employee may retain a copy of any document that a similarly
situated prudent person would keep, but shall advise Company of each such copy
so retained.  In keeping with the provisions of Section 3, Employee shall keep
confidential any Confidential Information contain in the retained documents
except to the extent disclosure of the same is necessary to defend Employee
against a claim made by Company or others.

 

5.                                       No Solicitation. For and in
consideration of the deferred compensation benefits granted by Company to
Employee under the terms of this Agreement, Employee agrees that he will not,
during the term of Employee’s employment with Company and, if Employee’s
employment with Company terminates for any reason other than the events
expressly defined in Section 9 of this Agreement, during the period from the
termination of Employee’s employment until his forty-sixth birthday, solicit the
employment or services of, hire, or assist in the hiring of any person eligible
for Company’s compensation or benefit plans for senior officers or executives,
directly or indirectly for the benefit of any bank or financial institution or
any company or other entity affiliated, directly or indirectly, with another
bank or financial institution other than Company.

 

6.                                       No Tampering. For and in consideration
of the deferred compensation benefits granted by Company to Employee under the
terms of this Agreement, Employee agrees that he will not, during the term of
Employee’s employment with Company and, if Employee’s employment with Company
terminates for any reason other than the events expressly defined in Section 9
of this Agreement, during the period from the termination of Employee’s
employment until his forty-sixth birthday, directly or indirectly (a) request,
induce or attempt to influence any existing or prospective customers, vendors or
licensors of Company to curtail or cancel any business they may transact with
Company; or (b) request, induce or attempt to influence any senior or executive
employee of Company to terminate that employee’s employment with Company.  For
purposes of this Section 6, “prospective customers” shall mean individuals or
entities whom Company or its affiliates have contacted regarding specific
business within the twelve (12) months immediately preceding the termination of
this Agreement.

 

7.                                       Remedies. Employee acknowledges that a
remedy at law for any breach or attempted breach of Employee’s obligations under
Sections 2 through 6 may be inadequate, agrees that Company may be entitled to
specific performance and injunctive and other equitable remedies in case of any
such breach or attempted breach and further agrees to waive any requirement for
the securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief.  Employee agrees and stipulates that if
Company can prove a violation of any one covenant, that it shall be entitled to
injunctive relief on all such covenants and that proof of one such violation is
satisfactory to show that Company will suffer immediate and irreparable harm if
injunctive relief is not granted.  Company shall have the right to offset
against amounts to be paid to Employee pursuant to the terms hereof any amounts
from time to time owing by Employee to Company.  The termination of Employee’s
employment pursuant to this Agreement shall not be deemed to be a waiver by
Company of any breach by Employee of this Agreement or any other obligation owed
Company, and notwithstanding such a termination, Employee shall be liable for
all damages attributable to such a breach.   Upon the breach of this Agreement
by Company of any of its obligations arising hereunder to Employee, Employee
shall be entitled to pursue a claim for benefits due under Section 8 in addition
to, and without any reduction for, the release of Employee’s obligations under
Section 9.

 

3

--------------------------------------------------------------------------------


 

8.                                       Deferred Compensation Benefits:  In
consideration of the covenants contained herein, Company agrees to provide
deferred compensation benefits to Employee, in addition to all other such
benefits provided to Employee by Company, in the amount set forth in Schedule A
under the column “Annual Benefit Upon Termination” for the age specified in said
schedule (the “Benefit Amount”) upon the termination of his employment. With
respect to a Change in Control as defined in Section 1, Employee will be
entitled to the benefits in the amount set forth in Schedule A under the column
“Change in Control Annual Benefit” (the “Change in Control Benefit Amount”).
Both the Benefit Amount and Change in Control Benefit Amount shall be paid for
ten (10) consecutive years. If Employee dies after he has commenced drawing the
benefits contemplated herein, then said benefits shall continue to be paid for
the balance of the ten (10) year period to his named beneficiary. However, if
Employee’s employment is Terminated for Cause as defined in Section 1, then
Company shall be released from its duty to pay the benefits contemplated in this
section.

 

Notwithstanding anything herein to the contrary, Employee or his beneficiaries
may not begin to receive any benefits until Employee reaches, or, in the event
of his death, would have reached age fifty (50). In the alternative, if Employee
is still employed by Company on his fiftieth (50th) birthday, Employee may agree
to continue to be bound by the non-competition provisions contained herein, in
which case his deferred compensation benefit shall continue to accrue until age
sixty (60) as provided in the attached Schedule A.

 

9.                                       Release of Covenants: Employee shall be
released from the covenants contained in Sections 2, 5, and 6 upon the
occurrence of any of the following events: (i) the Termination for Cause of
Employee’s employment by the Company as defined in Section 1; (ii) a Change in
Control as defined in Section 1; or (iii) any material breach by Company of its
obligations to Employee arising under this Agreement or the Employment
Agreement, including (a) any amendments or addenda related to either this
Agreement or the Employment Agreement or (b) any future non-competition
agreement or employment agreement, if said breach remains uncured for more than
thirty (30) days after Employee gives Company written notice of breach
specifying the nature of the breach.

 

10.                                 Miscellaneous Provisions.

 

(a)                                  Employee’s Heirs, etc.  Employee may not
assign Employee’s rights or delegate Employee’s duties or obligations hereunder
without the written consent of Company, which consent shall not be unreasonably
withheld.  This Agreement shall inure to the benefit of and be enforceable by
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If Employee should die
prior to his receipt of all benefits due him hereunder, said unpaid benefits
shall be paid to Employee’s designee or, if there be no such designee, to
Employee’s estate.

 

(b)                                 Notices.  Any notice or communication
required or permitted under the terms of this Agreement shall be in writing and
shall be delivered personally, or sent by registered or certified mail, return
receipt requested, postage prepaid, or sent by nationally recognized overnight
carrier, postage prepaid, or sent by facsimile transmission to Company at
Company’s principal office and facsimile number in Greeneville, Tennessee listed
below or to Employee at the address and facsimile number listed below with a
copy to his attorney.  Such notice or communication shall be deemed given (a)
when delivered if personally delivered; (b) five mailing days after having been
placed in the mail, if delivered by registered or certified mail; (c) the
business day after having been placed with a nationally recognized overnight
carrier, if delivered by nationally recognized overnight carrier, and (d) the
business day after transmittal when transmitted with electronic confirmation of
receipt, if transmitted by facsimile.  Any party may change the address or
facsimile number to which notices or communications are to be sent to it by
giving notice of such change in

 

4

--------------------------------------------------------------------------------


 

the manner herein provided for giving notice.  Until changed by notice, the
following shall be the address and facsimile number to which notices shall be
sent:

 

 

If to Company, to:

Greene County Bancshares

 

 

100 N. Main Street

 

 

Greeneville, TN 37743

 

 

 

 

If to Employee, to:

Kenneth R. Vaught

 

 

3619 Helmsley Court

 

 

Maryville, TN 37803

 

 

 

 

With a copy to:

C. Coulter Gilbert, Esq.

 

 

Kennerly, Montgomery & Finley, P.C.

 

 

4th Floor, Bank of America Building

 

 

550 Main Street

 

 

Knoxville, TN 37902

 

(c)                                  Amendment or Waiver.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by Employee and an authorized
officer of Company (other than Employee).  No waiver by either party hereto at
any time of any breach by the other party hereto of or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement.

 

(d)                                 Invalid Provisions.  Should any portion of
this Agreement be adjudged or held to be invalid, unenforceable or void, such
holding shall not have the effect of invalidating or voiding the remainder of
this Agreement and the parties hereby agree that the portion so held invalid,
unenforceable or void shall if possible, be deemed amended or reduced in scope,
or otherwise be stricken from this Agreement to the extent required for the
purposes of validity and enforcement thereof.

 

(e)                                  Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

(f)                                    Survival of Employee’s Obligations. 
Except as otherwise provided herein, Employee’s obligations under this Agreement
shall survive regardless of whether Employee’s employment by Company is
terminated, voluntarily or involuntarily, by Company or Employee, with or
without Cause.

 

(f)                                    Governing Law.  This Agreement and any
action or proceeding related to it shall be governed by and construed under the
laws of the State of Tennessee.  The parties agree that venue in any litigation
shall be in Knox County, TN, the parties having agreed and stipulated that Knox
County, TN is a neutral and fair venue to both sides.  The parties also hereby
agree to waive any objection to or defense against Knox County, TN as the place
of venue.

 

(h)                                 Captions and Gender.  The use of Captions
and Section headings herein is for purposes of convenience only and shall not
effect the interpretation or substance of any provisions contained herein.

 

5

--------------------------------------------------------------------------------


 

Similarly, the use of the masculine gender with respect to pronouns in this
Agreement is for purposes of convenience and includes either sex who may be a
signatory.

 

(i)                                     Entire Agreement.  This Agreement, along
with the Employment Agreement and any attached schedules, represents the entire
agreement between Company and Employee concerning the subject matter of
Employee’s employment and supersedes any prior agreements.

 

IN WITNESS WHEREOF, Employee and a duly authorized Company officer have signed
this Agreement.

 

THE EMPLOYEE:

 

THE COMPANY:

 

 

Greene County Bancshares, Inc.

 

 

 

 

/s/ Kenneth R. Vaught

 

By:

/s/ R. Stan Puckett

 

 

Kenneth R. Vaught

 

 

 

President & COO

 

Title:

Chairman of the Board and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Greene County Bank

 

 

 

 

 

 

 

 

 

 

By:

/s/ Terry Leonard

 

 

 

 

 

 

 

 

Title:

Chairman of Compensation Committee

 

 

6

--------------------------------------------------------------------------------


 

Schedule A – Summary of Benefits for Non Compete Agreement

 

Period
Ending
Aug of

 

Age

 

Accrued
Liability

 

%
Vested
in
Accrued
Liability

 

Value of
Vested
Benefit

 

Annual
Benefit
Upon
Termination
(1)

 

Change
in
Control
Annual
Benefit
(1)

 

Preretirement
Annual
Death
Benefit
(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2004

 

40

 

$

0

 

100.00

%

$

0

 

$

0

 

$

111,000

 

$

111,000

 

2005

 

41

 

$

60,821

 

100.00

%

$

60,821

 

$

14,613

 

$

111,000

 

$

111,000

 

2006

 

42

 

$

125,715

 

100.00

%

$

125,715

 

$

28,309

 

$

111,000

 

$

111,000

 

2007

 

43

 

$

194,955

 

100.00

%

$

194,955

 

$

41,146

 

$

111,000

 

$

111,000

 

2008

 

44

 

$

268,832

 

100.00

%

$

268,832

 

$

53,177

 

$

111,000

 

$

111,000

 

2009

 

45

 

$

347,656

 

100.00

%

$

347,656

 

$

64,452

 

$

111,000

 

$

111,000

 

2010

 

46

 

$

431,760

 

100.00

%

$

431,760

 

$

75,020

 

$

111,000

 

$

111,000

 

2011

 

47

 

$

521,497

 

100.00

%

$

521,497

 

$

84,924

 

$

111,000

 

$

111,000

 

2012

 

48

 

$

617,243

 

100.00

%

$

617,243

 

$

94,207

 

$

111,000

 

$

111,000

 

2013

 

49

 

$

719,402

 

100.00

%

$

719,402

 

$

102,907

 

$

111,000

 

$

111,000

 

7/2014

 

50

 

$

819,046

 

100.00

%

$

819,046

 

$

111,000

 

$

111,000

 

$

111,000

 

2015

 

51

 

$

853,446

 

100.00

%

$

853,446

 

$

115,662

 

$

115,662

 

$

115,662

 

2016

 

52

 

$

889,291

 

100.00

%

$

889,291

 

$

120,520

 

$

120,520

 

$

120,520

 

2017

 

53

 

$

926,641

 

100.00

%

$

926,641

 

$

125,582

 

$

125,582

 

$

125,582

 

2018

 

54

 

$

965,560

 

100.00

%

$

965,560

 

$

130,856

 

$

130,856

 

$

130,856

 

2019

 

55

 

$

1,006,114

 

100.00

%

$

1,006,114

 

$

136,352

 

$

136,352

 

$

136,352

 

2020

 

56

 

$

1,048,370

 

100.00

%

$

1,048,370

 

$

142,079

 

$

142,079

 

$

142,079

 

2021

 

57

 

$

1,092,402

 

100.00

%

$

1,092,402

 

$

148,046

 

$

148,046

 

$

148,046

 

2022

 

58

 

$

1,138,283

 

100.00

%

$

1,138,283

 

$

154,264

 

$

154,264

 

$

154,264

 

2023

 

59

 

$

1,186,091

 

100.00

%

$

1,186,091

 

$

160,743

 

$

160,743

 

$

160,743

 

2024

 

60

 

$

1,235,906

 

100.00

%

$

1,235,906

 

$

167,494

 

$

167,494

 

$

167,494

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)          If termination occurs at or before age 50, payments commence at age
50 and are payable to the officer or his beneficiary in equal annual
installments for 10 years.  If termination occurs after age 50, payments
commence the month following termination and are payable in equal annual
installments for 10 years.  After age 50, the benefit payments grow at 4.20%.

 

(2)          If Employee dies prior to July 2, 2014 while still employed by the
Company, death benefit payments commence August 1, 2014.  If Employee dies after
July 1, 2014 while employed by the Company, benefit payments commence within 90
days of the date of receipt of the death certificate.  In either case, the
listed annual benefit amount is to be paid in equal monthly installment for 10
years.

 

Note:      The Accrued Liability balance is based on the accruals required under
Generally Accepted Accounting Principles (GAAP).  It is based on a plan
commencement date of September 1, 2004, the interest method of accounting, and a
6.50% discount rate, compounded monthly.

 

7

--------------------------------------------------------------------------------